Citation Nr: 0413802	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  02-20 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for the service-
connected chronic cephalgia, currently evaluated as 30 
percent disabling.

2.  Entitlement to an increased (compensable) rating for the 
service-connected scars, upper lip, and nose.

3.  Entitlement to an increased (compensable) rating for the 
service-connected sinusitis.

4.  Entitlement to an increased rating for the service-
connected residuals of a right trigeminal nerve injury with 
facial numbness, currently rated as 10 percent disabling.  

5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1952.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from July 2002 and January 2003 rating decisions by 
the RO.  In the July 2002 rating decision, the ratings for 
the service-connected disabilities were all confirmed and 
continued, including the 30 percent rating for the service-
connected chronic cephalgia, the 10 percent rating for the 
service-connected right trigeminal nerve injury with facial 
numbness, as well as the noncompensable ratings for the 
service-connected sinusitis and for the service-connected 
scars, upper lip and nose.  In addition, entitlement to TDIU 
was denied.

In the January 2003 rating decision, the RO again denied an 
increased rating, in excess of 30 percent, for the service-
connected chronic cephalgia.  

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in September 
2003.  A transcript of the hearing testimony has been 
associated with the claims file.  

This appeal, as to the issues of an increased (compensable) 
rating for the service-connected sinusitis; a rating in 
excess of 10 percent for the service-connected right 
trigeminal nerve injury with facial numbness; and entitlement 
to a TDIU is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  The service-connected chronic cephalgia (headaches) are 
shown to be manifested by a disability picture that more 
nearly approximates that of completely prostrating attacks, 
occurring weekly and producing severe economic 
inadaptability.

2.  On September 10, 2003, during his Personal Hearing before 
the undersigned Veterans Law Judge sitting at the RO, and 
prior to the promulgation of a decision in the appeal, the 
veteran indicated his request to withdraw from appellate 
status the issue of entitlement to an increased (compensable) 
rating for the service-connected scars, upper lip and nose. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating 
for the service-connected chronic headaches are met. 38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a including Diagnostic Code 8100 (2003).

2.  The criteria for withdrawal of a Substantive Appeal by 
the veteran, with regard to the issue of entitlement to an 
increased (compensable) rating for the service-connected 
scars, upper lip and nose, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Increased rating for Cephalgia (headaches)

A.  VCAA

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) of 2000, which has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The RO has addressed this new legislation with regard to the 
veteran's claim for increase.  The veteran has been informed 
of what information was needed to support his claim in rating 
decisions, Statements of the Case, and letters sent to him by 
the RO as noted hereinabove.  Moreover, the veteran was 
afforded a personal hearing at which he testified as to the 
severity of the service-connected disability.  More 
importantly, in light of the favorable action taken herein 
below, the Board finds that the veteran is not prejudiced 
thereby and no further assistance in developing the facts 
pertinent to his claim is required, with regard to the issue 
of entitlement to an increased rating for the service-
connected chronic cephalgia.  In this case, the Board finds 
that there is sufficient evidence of record to decide his 
claim, as to this issue, properly.  

B.  Factual Background

The veteran had active service from August 1951 to May 1952.  
The service records indicate that the veteran was in an 
automobile accident during service and suffered injuries to 
the right side of his head.  In an August 1957 rating 
decision, service connection was granted for chorio-retinal 
degeneration of the right eye with vision of 20/400 right 
eye, and 20/20 left eye.  A 30 percent rating was assigned 
for that disability.  In addition, service connection was 
also granted for sinusitis, with a noncompensable rating 
assigned.  

Then, in a January 1995 rating decision, service connection 
was granted for a right trigeminal nerve injury with facial 
numbness, rated as 10 percent disabling.  Also service 
connection with a noncompensable rating was granted for scars 
of the upper lip and nose.  Finally, service connection for 
headaches, characterized as chronic cephalgia, was granted 
with a 30 percent rating assigned.  

In April 2002, the veteran filed a claim for entitlement to 
TDIU.  

At a June 2002 QTC examination for VA purposes, the examiner 
noted that the veteran complained of headaches twice a week 
up to once every two weeks.  The examiner noted that the 
veteran's headaches usually resolved with aspirin and rest.  
While the examiner indicated that there was no change in the 
veteran's diagnosis with regard to the chronic cephalgia, the 
examiner did not comment at all on the severity of the 
headaches or the functional limitations, if any, due to the 
headaches.  

In a July 2002 rating decision, entitlement to TDIU was 
denied and the disability ratings for the veteran's service-
connected disabilities were all confirmed and continued.  The 
veteran timely appealed that determination as to the issues 
of TDIU, sinusitis, scars and headaches.  

In his October 2002 VA Form 9, the veteran also disagreed 
with the rating for the right trigeminal nerve injury with 
facial numbness.  

Then, in a January 2003 rating decision, the RO once again 
denied the veteran's claim of an increased rating for the 
service-connected chronic cephalgia.  The veteran submitted a 
Notice of Disagreement in February 2003.  A SOC as to the 
issue of an increased rating for the service-connected 
chronic cephalgia was issued in August 2003 and the veteran 
filed a timely Substantive Appeal as to the issue of an 
increased rating for the service-connected chronic cephalgia 
later that month.

In the meantime, the veteran was afforded another QTC 
examination for VA purposes in May 2003.  Again, the examiner 
reported that the veteran had headaches on the top and back 
of his head, and that his symptoms flared up three or four 
times a day, sometimes lasting half of the day.  The examiner 
added that during flare-ups the veteran stopped what he was 
doing and rested.  His treatments included Motrin and 
Tylenol, aspirin and rest.  The examiner indicated that the 
veteran had a diagnosis of chronic cephalgia, but did not 
comment on the severity of the headaches.  

In September 2003, the veteran testified at a Personal 
Hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The veteran testified that he has headaches two or 
three times per week.  The veteran indicated that the 
headaches cause him to be irritable and that sometimes the 
headaches last all day.  The veteran testified that he 
recently retired, but indicated that he does not believe he 
could get another job because of the headaches.  

The veteran did not know what triggered the headaches, and 
reported that they came out of nowhere.  The veteran rated 
the pain as between six and eight on a scale of one to ten.

The veteran testified that most of his headaches are of such 
severity that he has to stop what he is doing and rest.

C.  Legal Analysis

The veteran asserts that a rating in excess of 30 percent is 
warranted for the service-connected chronic cephalgia.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2003).  In order to evaluate the 
level of disability and any changes, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

With regard to claims involving an initial rating following 
the original grant of service connection, separate ratings 
can be assigned to separate periods of time, based upon the 
facts found - a practice known as "staged ratings." See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Where 
entitlement to compensation has already been established, as 
in this case, where service connection has been in effect for 
chronic cephalgia since 1994, and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating the veteran's claim for increased ratings, the 
Board considers the evidence of record.  The medical findings 
are compared to the criteria set forth in VA's Schedule for 
Rating Disabilities.  An evaluation of the level of 
disability present must include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2003).

The RO has evaluated the veteran's service-connected chronic 
cephalgia as headaches under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100, which provides the criteria for evaluating 
disability due to migraine headaches.  A 10 percent 
evaluation is warranted for characteristic prostrating 
headache attacks averaging one in two months over the last 
several months.  Migraine headaches with characteristic 
prostrating attacks occurring on an average once a month 
warrant a 30 percent disability evaluation.  Finally, 
migraine headache disorders with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability warrant a 50 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2003).

In this case, the veteran estimated that he experienced 
prostrating attacks averaging two or three per week.  The 
veteran has been diagnosed with chronic cephalgia for almost 
a decade.  In addition, the evidence illustrates that the 
veteran has other service-connected disabilities associated 
with the right side of his head including loss of vision due 
to retinal degeneration and right trigeminal nerve injury 
with facial numbness.  Moreover, the evidence does show that 
the veteran has completely prostrating headaches, described 
as painful enough that immediate rest is required, occurring 
approximately two to three times per week.  

While the medical evidence shows that the veteran continues 
to have a diagnosis of chronic cephalgia, his statements as 
to his daily headache pain and the recurring frequency of 
severe episodes has been resolved by assignment of the higher 
rating.  38 C.F.R. § 4.7 (2003).

Thus, in the Board's opinion, the evidence suggests that the 
veteran's headaches are of such frequency and severity to be 
considered productive of a disability picture that more 
nearly approximates that of completely prostrating attacks as 
required for a 50 percent rating under Diagnostic Code 8100.

There is no evidence in the record that the veteran's 
service-connected chronic cephalgia presents exceptional or 
unusual circumstances to warrant referral of the case to the 
RO to consider the assignment of a rating on an extra-
schedular basis.  38 C.F.R. §§ 3.321(b)(1) (2003).  Such 
circumstances have neither been alleged nor shown.

Accordingly, the Board finds that the veteran's present 
disability picture supports the criteria for the assignment 
of a 50 percent disability rating as described hereinabove 
for the service-connected chronic cephalgia.


II.  Increased rating for the scars - request to withdraw

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.202 (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

In this case, the veteran (appellant) has withdrawn this 
appeal as to the issue of entitlement to an increased 
(compensable) rating for the service-connected scars, upper 
lip and nose, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to that issue.  Accordingly, the Board does not have 
jurisdiction to review the issue of entitlement to an 
increased (compensable) rating for the service-connected 
scars, upper lip and nose, and it is therefore dismissed.




ORDER

A 50 percent rating for the service-connected chronic 
headaches is granted, subject to the regulations applicable 
to the payment of monetary awards.

The issue on appeal of entitlement to an increased 
(compensable) rating for the service-connected scars, upper 
lip and nose, is dismissed.  


REMAND

In essence, the veteran asserts that an increased 
(compensable) rating is warranted for the service-connected 
sinusitis.  In addition, the veteran asserts that a rating in 
excess of 10 percent is warranted for the service-connected 
right trigeminal nerve injury with facial numbness.  The 
veteran also contends that entitlement to a TDIU is 
warranted.  

At the outset, the Board once again notes that the statutes 
governing assistance to claimants and the benefit of the 
doubt were amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  In particular, the RO must 
inform the veteran of the VCAA, notify the veteran as to the 
laws and regulations governing his appeal, provide notice as 
to the type of evidence necessary to substantiate the claim, 
provide notice of the veteran's responsibility to provide 
evidence, provide notice of the actions taken by VA and 
request that he provide any evidence in his possession that 
pertains to the claim.  

I.  Sinusitis

The veteran's service-connected sinusitis is currently rated 
as noncompensably disabling, and the veteran asserts that the 
sinusitis is more disabling as to warrant a compensable 
rating.  

The veteran was afforded a QTC examination for VA purposes in 
June 2002.  At that time, the veteran had a 10 percent nasal 
obstruction on the right with slight tenderness over the 
frontal and maxillary sinuses bilaterally to palpation.  
Sinus x-rays were negative.  The examiner indicated no change 
in the diagnosis of chronic maxillary sinusitis.  

The veteran, in his Notice of Disagreement with this issue, 
reported that the examination was grossly insufficient.  The 
veteran noted that the examiner did not look into the 
veteran's nostrils at all.  The veteran further reported that 
over the years, he had experienced frequent and significant 
bouts of sinusitis with constant nasal discharge.  

In support of his contentions, the veteran submitted 
additional treatment records showing recent treatment for 
recurrent sinusitis.  

However, the veteran does not indicate, nor does any examiner 
report, the severity of the sinusitis episodes.  
Specifically, whether the veteran's episodes of sinusitis are 
incapacitating, requiring bed rest and/or whether they 
require prolonged (lasting four to six weeks) antibiotic 
treatment.  

At his Personal Hearing, the veteran testified that his nose 
was broken as a result of the automobile injury in service.  

The veteran reported that he was treated for sinusitis a year 
prior to the hearing by a private doctor.  

In light of the foregoing, the issue of an increased 
(compensable) rating for the service-connected sinusitis must 
be remanded to the RO for further development of the record.  
All outstanding treatment records should be obtained and 
associated with the claims file.  

In addition, the veteran should be afforded a VA examination 
to determine the current nature, extent and severity of the 
service-connected sinusitis.  In this regard, the examiner 
should indicate if the veteran has obstruction as a result of 
a broken nose.  The examiner should be provided with the 
rating criteria under 38 C.F.R. § 4.97, including Diagnostic 
Code 6513 (2003).  

II.  Right trigeminal nerve injury with facial numbness.  

As noted hereinabove, a July 2002 rating decision denied an 
increased rating for, inter alia, the service-connected right 
trigeminal nerve injury with facial numbness, currently rated 
as 10 percent disabling.  

In an October 2002 VA Form 9, the veteran reported that he 
had numbness on the right side of his face.  The Board 
construes this statement as a timely Notice of Disagreement 
with the July 2002 rating decision with regard to the issue 
of an increased rating for the right trigeminal nerve injury 
with facial numbness.  

The RO has not yet issued a Statement of the Case as to the 
issue of an increased rating in excess of 10 percent for the 
service-connected right trigeminal nerve injury with facial 
numbness.

As such, the RO is now required to send the veteran a 
statement of the case as to this issue in accordance with 38 
U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 19.29, 19.30 
(2003).  In this regard, the Court has held that where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999); Godfrey 
v. Brown, 7 Vet. App. 398 (1995).

III  TDIU.

The veteran contends that he is unemployable due to his 
service-connected disabilities.  At his Personal Hearing, the 
veteran reported, in essence, that he retired from his job in 
1998, and has attempted to get other jobs, but feels that his 
headaches prevent him from obtaining or maintaining gainful 
employment.

Although the veteran underwent QTC examinations for VA 
purposes to evaluate his service-connected disabilities, 
there was no opinion provided regarding the veteran's 
employability.  

In reaching a determination in TDIU cases, the Board has 
followed the analysis of the Court in Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15 
(2003).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Moreover, there is no 
statute or regulation which requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2003).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2003).  

In light of the foregoing, the Board finds that another VA 
examination is required to determine whether the veteran is 
unemployable due to his service-connected disabilities.  

Accordingly, the case is REMANDED to the RO for the following 
action:


1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for 
sinusitis and/or right trigeminal nerve 
injury with facial numbness, not 
previously identified.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  Once obtained, all 
records must be associated with the 
claims folder.  

2.  The veteran should be afforded  VA 
examination(s) to determine the current 
nature, extent and severity of the 
service-connected sinusitis and right 
trigeminal nerve injury with facial 
numbness.  All indicated tests should be 
conducted.  In this regard, the examiner 
should indicate if the veteran has 
obstruction as a result of a broken nose.  
The claims file must be made available to 
and pertinent documents therein reviewed 
by the examiner prior to the requested 
study.  The examiner should determine the 
severity of the chronic sinusitis and 
right trigeminal nerve injury with facial 
numbness in terms of the rating criteria.  
A rationale for all opinions expressed 
must be provided.  The examiner should be 
provided with a copy of the rating 
criteria under 38 C.F.R. § 4.97, 
including Diagnostic Code 6513 (2003) and 
38 C.F.R. § 4.124a, including Diagnostic 
Code 8205 (2003).  Finally, the examiner 
should determine if the veteran's 
service-connected disabilities render him 
unable to obtain or maintain gainful 
employment based on his level of 
education and work experience.  

3.  The RO should take appropriate steps 
in order to provide the veteran with a 
Statement of the Case as to the issue of 
an increased rating for the service-
connected right trigeminal nerve injury 
with facial numbness in accordance with 
38 U.S.C.A. § 7105 (West 2002) and 38 
C.F.R. §§ 19.29, 19.30 (2003).  If the 
veteran perfects his appeal by submitting 
a timely and adequate substantive appeal, 
then the RO should return the claim to 
the Board for the purpose of appellate 
disposition.

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 and Quartuccio is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



